Title: To George Washington from James McHenry, 10 April 1797
From: McHenry, James
To: Washington, George



Dear Sir
Philad. 10 April 1797.

Yesterday Mrs Murray Mr Murray and Mr Dandridge left this City for Amsterdam. Mr Dandridge had reced your letter on Saturday. He has left a thermometer with me for a post in Jersey. It is a present from you, but what is the name of the post, and where does he live?
I believe in my hurry I have not detailed the facts to you respecting Gen. Pinckney as particular as I ought. The principal are as follows. He writes, that the directory had refused to receive him; that he had applied to De la Croix for a card of protection which had been denied; and that he had been given to understand, that he would be exposed to the officers of police should he remain in Paris; That notwithstanding he determined to remain till he should receive a written order from the Directory or his government. His last letter I think was dated Paris 6 Jany.
In a letter from Mr King dated London Febry 6 he says that Mr Sands of New York had shewn him a letter he had just received from Mr Pitcairn dated Paris Jany 28 which states, that Gen. Pinckney has been ordered by the directory to leave Paris, and that he would depart for Amsterdam on tuesday the 31 ulto. Mr King adds that he entertains no doubt of the authenticity of this very unpleasant intelligence.
In addition to this I say a letter on Saturday from Messr Birds &c. dated London Febry 16 which states, that several of our vessels bound to and from England had been captured by French cruizers, and that insurance on Am. property was up to 12 guineas per cent.
From these circumstances I think there can remain little doubt as to the dispositions and intentions of France. Yours most sincerely & affly

James McHenry

